Case 1:21-cv-06066-PAC Document 30 Filed 07/21/21 Page 15 2

a

Jonathan S, Bodner, Esq.*

Jbodner@bodnerlawplle.com

BO D N E R | AW, Harry M. Gutfleish, Esg., OF Counsel*
PLLC hgutfebsh@bodderlawpile.com

*Admilted in NY and NJ

July 20, 2021

LH LOW
By ECF, Email & FedEx J ( a nf
Honorable Paul A. Crotty ° fuapbepeecbyl * cee
United States District Court Judge Thu Halle. 4 Colyptid bs Bayt ’

Southern District of New York ps
500 Pearl Street, Chambers 1350 set 2:

New York, New York 10007 m Mb ulti
beet Meaty
Re: A & J Produce Corp. et al v. Dr Produce LLC, et ai. a
S.D.N.Y. Civ. Case No.: 21-cv-6066-PAC
Dear Judge Crotty:

This firm represents defendant Dr Produce LLC in this matter.

A preliminary injunction hearing is scheduled for Thursday, July 22, 2021 at 12:00 p.m.
by Order To Show Cause dated July 15, 2021 (the “Order To Show Cause”) {Docket No. 25].

Dr Produce LLC, by the undersigned, respectfully requests that July 22, 2021 hearing
be adjourned to one of the dates proposed below, or such other date and time of the Court’s
availability, with the extension of the relief contained in the Order To Show Cause to remain
in place pending the adjourned hearing, as contemplated by F.R.C.P. 65(6)(2), and without any
waiver by or prejudice to any party.

This adjournment request is made because my firm was retained by Dr Produce LLC
this morning, | am scheduled to be travelling this Thursday, J am advised that additional
defendants are seeking counsel, and the proposed adjournment will provide a brief period for
counsel to confer in efforts to narrow or resolve issues, if possible, that would be the subject of

the scheduled hearing in advance thereof.

55 Cherry Lane, Suite 10£ | Carle Place, New York 11514
(F) (516) 444-3923
(F) (516) 444-3924
www.bodnerlawplic.com
Case 1:21-cv-06066-PAC Document 30 Filed 07/21/21 Page 2 of 2

Honorable Paul A. Crotty

United States District Court Judge
Southern District of New York
July 20, 2021

Page 2

In accordance with Rule # 1.E. of Your Honor’s Individual Practice Rules:

(1) The original hearing date is July 22, 2021 at 12:00 p.m.

(2) & (3) This is a first adjournment request.

(4) Plaintiffs’ counsel consents to this request. Dr. Produce Realty LLC also
consents to this request.

(5) Upon conferring with Plaintiffs’ counsel and Dr. Produce Realty LLC, we
jointly propose the following three alternative dates: July 28", 29", or 30", at
12:00 p.m.

This request is made at least 48 hours prior to the hearing scheduled for July 22, 2021

at 12:00 p.m.

Please advise of any questions, and the Court’s consideration is graciously appreciated.
Respectfully submitted,

Jonathan Bodner
For the Firm

ce: David € OGonzalezainysd.uscourls. gov
Greg Brown, Esq., Plaintiffs’ Counsel
Dr. Produce Realty LLC
Dr Produce LLC
